Citation Nr: 1444135	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected left knee localized nodular synovitis.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected left knee localized nodular synovitis.

3.  Entitlement to a rating in excess of 10 percent for left knee localized nodular synovitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the case in July 2012 for additional development and it now returns for further appellate review. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with exception of VA treatment records dated through August 2012, which were considered by the agency of original jurisdiction (AOJ) in the September 2012 supplemental statement of the case, and a September 2014 Appellate Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

Additionally, in October 2012, the Veteran submitted additional evidence and argument and, in September 2014, his representative waived AOJ consideration of all evidence submitted after the September 2012 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).   

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.

As previously noted, the issues on appeal were remanded in July 2012, in part, to afford the Veteran a VA examination so as to obtain an opinion regarding whether the Veteran had current right knee and back disorders that were caused or aggravated by his service-connected left knee disability.  The Board also directed that the Veteran be provided with an examination so as to determine the current severity of his service-connected left knee disability.

Subsequently, the Veteran was afforded a VA examination in August 2012.  At such time, the examiner diagnosed back sprain and arthritis was noted to be present on imaging studies.  While it appears that the examiner mistakenly checked a box reflecting an opinion regarding a pre-existing disability, he offered an opinion that degenerative changes in the back were consistent with the Veteran's age and are independent of his degenerative changes of another joint.  

However, the Board finds that the examiner's rationale is inadequate because as he did not offer an opinion regarding whether the Veteran's service-connected left knee disability aggravated his lower back disorder.  See 38 C.F.R. § 3.310;  Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover, he did not take into account the Veteran's statements indicating that he favored the service-connected left knee, thereby putting more pressure on the right knee, and resulting in low back problems, and that he injured his back as a result of a fall caused by his left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a result, a remand is necessary in order to obtain an addendum opinion regarding the Veteran's claim for service connection for a low back disorder as secondary to his service-connected left knee disability.

Regarding the Veteran's claim for secondary service connection for his right knee disorder, the August 2012 VA examiner determined that, upon examination, such was clinically normal.  Moreover, he stated that imaging studies did not show arthritis.  However, as noted in the Board in the July 2012 remand, an August 2007 treatment note reflects that x-rays of the knees showed bilateral degenerative changes.  Additionally, a June 2008 note cites to x-rays of the knees showing bilateral knee degenerative joint disease and, an August 2008 note reflects that the Veteran has received cortisone injections in the right knee.  Additionally, in August 2009 and March 2011, it was noted that the Veteran had bilateral knee osteoarthritis.  Therefore, a remand is necessary in order to obtain an addendum opinion to reconcile this discrepancy and, if any right knee disorder is identified during the pendency of the claim, an opinion regarding whether such is secondary to the Veteran's service-connected left knee disability. 

The Board further finds that the Veteran should be afforded a new VA examination so as to determine the current nature and severity of his service-connected left knee disability.  In this regard, while such was examined in August 2012, it is unclear whether the examiner had an accurate understanding of the Veteran's medical history with regard to his left knee disability.  For example, the examiner stated that the Veteran had undergone a total knee joint replacement for his left knee while in service, which is untrue.  Furthermore, the examiner stated that the Veteran has not had arthroscopic or other knee surgery.  This is again inaccurate as the Veteran underwent arthroscopic surgery on the left knee while he was in service in 1985.  As such, because the examination of the left knee is based on inaccurate factual premises, it is inadequate.  See Reonal v. Brown, 5 Vet. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is inadequate).  The Veteran also contends that the examiner answered the questions on the Disability Benefits Questionnaire (DBQ) without actually having the Veteran perform the tests.  As a result, in light of the factual inaccuracies, and the Veteran's contention that he was not given a thorough examination, the Board finds that a remand is necessary to provide the Veteran with another VA examination to assess the severity of his left knee disability.

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his bilateral knee and low back disorders.  Thereafter, all identified records, to include those from the Detroit, Michigan, VA Medical Center (and its associated facilities) dated from August 2012 as well as the imaging report from the August 2012 VA examination, should be obtained for consideration in his appeal.            

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran to identify any VA or non-VA healthcare provider who has treated him for his bilateral knee and low back disorders.  After obtaining any necessary authorization forms, obtain all identified records, to include those from the Detroit, Michigan, VA Medical Center (and its associated facilities) dated from August 2012 as well as the imaging report from the August 2012 VA examination.

For federal records, All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.


2.  After all outstanding records have been associated with the record, return it to the VA examiner who conducted the Veteran's August 2012 VA examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) Regarding the Veteran's low back disorder, which was diagnosed as back sprain and arthritis at the August 2012 VA examination, the examiner should offer an opinion as to whether such was caused OR aggravated by the Veteran's service-connected left knee disability.  In rendering this opinion, the examiner should consider the Veteran's report of favoring the service-connected left knee, thereby putting more pressure on the right knee, and resulting in low back problems, and his contention that he injured his back as a result of a fall caused by his service-connected left knee localized nodular synovitis.

(B)(i) Regarding the Veteran's claimed right knee disorder, if the examiner finds that he does not have a current diagnosis of such disorder for the entire appeal period, i.e., since March 2006, he must reconcile his findings with the remainder of the evidence of record, to include VA treatment records showing diagnose of degenerative joint disease and osteoarthritis, to include those dated in August 2007, June 2008, August 2009, and March 2011.

(ii) For each right knee disorder found to be present during the appeal period, i.e., since March 2006, the examiner should offer an opinion as to whether such is caused OR aggravated by his service-connected left knee localized nodular synovitis.  In rendering this opinion, the examiner should consider the Veteran's report of favoring the service-connected left knee, thereby putting more pressure on the right knee.  The examiner should also reconcile the diagnosis of bilateral DJD and osteoarthritis from June 2008 with the finding of normal right knee in the August 2012 examination.  

A rationale for any opinion proffered should be provided.   

3.   After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected left knee localized nodular synovitis.  His record and a copy of this remand should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should describe the nature and severity of all symptomatology associated with the Veteran's service-connected left knee disability.  The examiner should also identify the presence of any pain on range of motion testing, to include at what degree pain begins on basic range of motion testing and at what degree pain begins after repetitive testing.  The examiner should also address the functional impact such disability has on the Veteran's daily life and employment. 

A rationale for any opinion proffered should be provided.   

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

